DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
Examiner withdraws the drawing objection based upon Applicant’s submission of replacement figures 5A-5B filed on March 11, 2021


Specification
Examiner is withdrawing the specification objection based upon Applicant’s amendment to the specification filed on March 11, 2021.

Allowable Subject Matter
Claims 2-11 are allowed. The claims will be renumbered as 1-10.


	
	
	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, 
Allowable Subject Matter
Examiner notes that embodiment 1 is shown in figures 1A-3C (¶¶ 0090 and 0105). Embodiment 3, figures 9A-9B, is embodiment 1 with additional elements to make an active matrix substrate (¶ 0221). Embodiment 4, figures 10A-10B is embodiment 1 with different gate wiring and can be combined with the other embodiments (¶¶ 0243, and 261). Embodiment 5, figures 11A-11B is embodiment 3/4 with a different storage capacitor (¶ 0262). Embodiment 7, figures 12A1-12B (¶ 0314), is a semiconductor device with a display using transistors described in embodiment 1 (¶ 0318), and by extension the embodiments that modify embodiment 1 (embodiments 3 and 5). 
Regarding claim 7, Yamazaki I teaches at least in embodiments 1, 4, 5, and 7:
a pixel, the pixel comprising (detailed below): 
a transistor comprising: (detailed below)

a first oxide semiconductor layer (figure 1 element 213); 
a source electrode (figure 1 element 214a) in contact with the first oxide semiconductor layer (figure 1 element 213); and 
a drain electrode (figure 1 element 214b) in contact with the first oxide semiconductor layer (figure 1 element 213); 
a capacitor comprising (detailed below): 
a first conductive layer (figure 10B and 11B element 230); and 
a second oxide semiconductor layer (figure 11B element 251) over the first conductive layer (figure 10B and 11B element 230); 
a second conductive layer (figure 11B element 210) over the second oxide semiconductor layer (figure 11B element 251); 
the second conductive layer (figure 11B element 231) being electrically connected to the second oxide semiconductor layer (figure 11B element 251);
an interlayer insulating layer (figure 10B and 11B element 203) covering the transistor (figure 10B and 11B element 220) and the capacitor (figure 11B elements 230/251/231); 
a planarization insulating layer (figure 10B and 11B element 204) a planarization the interlayer insulating layer (figure 10B and 11B element 203); 
a light-emitting element comprising (detailed below) 
a pixel electrode (figure 10B and 11B element 227); and 
wherein the pixel electrode (figure 10B and 11B element 227) is electrically connected to the transistor (figure 10B and 11B element 220) through an opening in the interlayer 
wherein the pixel electrode (figure 10B element 227) is electrically isolated from the second conductive layer (figure 10B element 231 is electrically isolated from element 227 by means of element 203).

Yamazaki I does not teach:
a first insulating layer over the second oxide semiconductor layer; 
a second conductive layer over the first insulating layer, 
the second conductive layer being electrically connected to the second oxide semiconductor layer through an opening in the first insulating layer; 
a color filter layer between the interlayer insulating layer and the planarization insulating layer, 
wherein the color filter layer does not overlap with the gate electrode and the second oxide semiconductor layer. 

Yamazaki I does not explicitly teach:
a color filter layer between the interlayer insulating layer and the planarization insulating layer, 
wherein the color filter layer does not overlap with the gate electrode and the second oxide semiconductor layer.

Yamauchi teaches at least in figures 3A-6B

wherein the color filter layer (348/349) does not overlap with the gate electrode (317) and the second semiconductor layer (306).
It would have been obvious to one of ordinary skill in the art to combine Yamauchi and Yamazaki I and add the color filter of Yamauchi to the device of Yamazaki I so that the display of Yamazaki I will be able to display the correct color. Further, evidentiary reference Yamazaki II teaches that adding the color filter to a tft device allow one to use create a color display which allows for a fully color display and a display resolution of the device at the required resolution. Yamazaki II, pg. 691 at col. 1.

Examiner notes that Yamauchi is directed to an amorphous semiconductor layer, while Yamazaki I is directed to an oxide semiconductor. Examiner takes official notice that one of ordinary skill in the art would know that amorphous semiconductor layers can be replaced by oxide semiconductor layers. Further, Examiner notes Applicant and Inventor arewell aware of this fact, and any evidentiary references used to show this would come from Applicant and/or Inventor.

Yamazaki and Yamauchi do not teach:
a first insulating layer over the second oxide semiconductor layer; 
a second conductive layer over the first insulating layer, 
the second conductive layer being electrically connected to the second oxide semiconductor layer through an opening in the first insulating layer; 



    PNG
    media_image1.png
    451
    851
    media_image1.png
    Greyscale

Regarding claim 2, 
Claim 2 is allowable for the same reasons claim 7 is allowable above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822